         Case 1:20-cv-01468-CJN Document 146 Filed 02/24/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA, et al.,

                                  Plaintiffs,

            v.

PHILIP H. ROSENFELT, in his official capacity as              Civil Action No. 20-cv-01468-CJN
Acting Secretary of Education, et al.,

                                 Defendants,

            and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al.,

                                Intervenor-Defendants.


                          REPLY BRIEF IN SUPPORT OF JOINT
                         MOTION TO HOLD CASE IN ABEYANCE

       In order to allow incoming Department of Education leadership to review the underlying

rule at issue in this case, Plaintiffs and Defendants have jointly requested that the Court stay all

pending briefing deadlines and hold this case in abeyance for sixty (60) days. At the end of the

60-day period, Plaintiffs and Defendants have proposed to file a joint status report including a

proposed schedule governing future proceedings. It is common practice to request that litigation

involving challenges to regulations be held in abeyance when a new presidential administration

is elected during the litigation’s pendency, in order to permit the current leadership to determine

the course of action it wishes to take regarding the underlying regulation. See Joint Mot. at 2,

ECF No. 143 (citing authority).

       And while Intervenor Defendants have proposed instead extending the present summary

judgment briefing deadlines by 60 days, this alternative proposal would be counterproductive




                                                  1
         Case 1:20-cv-01468-CJN Document 146 Filed 02/24/21 Page 2 of 3




given present circumstances. If the Department of Education initiates new regulatory action

concerning the regulation challenged here, then it may not make sense for merits briefing

regarding the existing regulation to proceed. And if the Department were to decide not to take

such action, then the parties would likely need to meet and confer at the end of the sixty-day

period to propose new merits briefing deadlines. Thus, simply extending the present deadlines

for sixty days is impractical and would result in the needless expenditure of scarce resources.

Moreover, Intervenor Defendants’ assertion that their alternative proposal is intended to “ensure

that the case continues to progress at a reasonable pace” carries little weight, given that

Plaintiffs—the parties that have brought this case—agree that those claims should be placed in

abeyance. Opp. at 1, ECF No. 45.

       Plaintiffs and Defendants therefore respectfully request that this case be placed in

abeyance for a period of 60 days, and that at the end of that time period, Plaintiffs and

Defendants will file a joint status report that will include a proposed schedule governing future

proceedings.

Date: February 24, 2021                                       Respectfully submitted,

 BRIAN M. BOYNTON                                            JOSH SHAPIRO
 Acting Assistant Attorney General                           Attorney General
                                                             Commonwealth of Pennsylvania
 CARLOTTA P. WELLS                                           MICHAEL J. FISCHER
 Assistant Branch Director                                   Chief Deputy Attorney General

 /s/ Daniel Riess                                            /s/ Aimee D. Thomson
 DANIEL RIESS (TX Bar No. 24037359)                          AIMEE D. THOMSON (D.C. Bar No. 1045758)
 Trial Attorney                                              RYAN B. SMITH
 United States Department of Justice                         JACOB B. BOYER
 Civil Division, Federal Programs Branch                     Deputy Attorneys General
 1100 L Street, N.W.                                         Office of Attorney General
 Washington, D.C. 20005                                      1600 Arch Street, Suite 300
 (202) 353-3098                                              Philadelphia, PA 19103
 Daniel.Riess@usdoj.gov                                      (267) 374-2787
 Attorneys for Defendants                                    athomson@attorneygeneral.gov



                                                  2
Case 1:20-cv-01468-CJN Document 146 Filed 02/24/21 Page 3 of 3




                                        GURBIR S. GREWAL
                                        Attorney General
                                        State of New Jersey
                                        MAYUR P. SAXENA
                                        Assistant Attorney General

                                        /s/ Marie Soueid
                                        MARIE SOUEID
                                        ESTELLE BRONSTEIN
                                        EMILY WANGER
                                        Deputy Attorneys General
                                        New Jersey Attorney General’s Office
                                        Richard J. Hughes Justice Complex
                                        25 Market Street
                                        Trenton, NJ 08625
                                        (609) 376-2564
                                        Marie.Soueid@law.njoag.gov

                                        XAVIER BECERRA
                                        Attorney General of California
                                        State of California
                                        MICHAEL NEWMAN
                                        Senior Assistant Attorney General
                                        CHRISTINE CHUANG
                                        Supervising Deputy Attorney General

                                        /s/ Laura Faer
                                        LAURA FAER
                                        CHRISTINA RIEHL
                                        MARISOL LEÓN
                                        SHUBHRA SHIVPURI
                                        SRIVIDYA PANCHALAM
                                        Deputy Attorneys General
                                        California Attorney General’s Office
                                        1515 Clay Street, 20th Floor
                                        Oakland, CA 94612-0552
                                        (510) 879-3305
                                        Laura.Faer@doj.ca.gov
                                        Attorneys for Plaintiffs




                              3
